Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

DANIEL GONGWER,                                     )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           ) CAUSE NO: 2:20-cv-459
                                                    )
CRG RESIDENTIAL, LLC,                               )
                                                    )
               Defendant.                           )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I. NATURE OF THE CASE

       1.      Plaintiff, Daniel Gongwer (“Gongwer” or “Plaintiff”), by counsel, brings this

action against Defendant, CRG Residential, LLC (“Defendant”), alleging violations of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., as amended, and the Uniformed

Services Employment and Reemployment Rights Act of 1994 (“USERRA”), as amended, 38

U.S.C. § 4301 et seq.

                                          II. PARTIES

       2.      Gongwer is a resident of the State of Indiana, who at all times relevant to this

action resided within the geographical boundaries of the Northern District of Indiana.

       3.      Defendant maintains an office and conducts business within the geographical

boundaries of the Southern District of Indiana.

                             III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 29 U.S.C. § 216(b); 38 U.S.C. § 4323 (b)(3).
Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 2 of 8 PageID #: 2




       5.      Defendant is an “employer” as that term is defined by 29 U.S.C. § 203(d) and 38

U.S.C. § 4303(4).

       6.      Gongwer was an “employee” as that term is defined by 29 U.S.C. § 203(e)(1) and

38 U.S.C. § 4303(3).

       7.      At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling or otherwise

working on goods or materials that have been moved in or produced for commerce by any person

and in that the enterprise has had and has an annual gross volume of sales made or business done

of not less than $500,000.

       8.      At all times relevant to this cause of action, Gongwer was a member of the

“Uniformed Services” within the meaning of 38 U.S.C. § 4303(16).

       9.      A substantial part of the events, transactions, and occurrences relevant to this

lawsuit arose within the geographical environs of the Southern District of Indiana; thus, venue is

proper in this Court.

                               IV. FACTUAL ALLEGATIONS

       10.     Gongwer was hired by Defendant as an Assistant Superintendent on or about

November 11, 2019.

       11.     In his role as the Assistant Superintendent, Gongwer reported to Dakota Ruddick,

Superintendent; Brandon Prince, former Superintendent, Project Engineer in Redevelopment;

Matt Hallien, Project Manager; and Chris Locke, former Superintendent. Gongwer consulted the

Superintendents for issues on the job sites between one to five times per day.




                                                2
Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 3 of 8 PageID #: 3




         12.   At all relevant times, Gongwer was a non-exempt employee who was entitled to

be paid time and a half for hours over forty (40) hours worked in any workweek.

         13.   Gongwer regularly worked in excess of forty (40) hours per week, but the

Defendant did not pay him at least one and one-half times his hourly rate of pay for time he spent

performing work-related duties in excess of a workweek of forty hours.

         14.   The Superintendent had the authority to hire and fire employees or subcontractors

and could make Additional Work Authorizations (AWA’s) for additional expenditures if

necessary. As the Assistant Superintendent, Gongwer did not have the authority to perform these

tasks.

         15.   Gongwer’s job responsibilities entailed assisting with the daily operation and

management of Defendant’s residential projects, including, but not limited to, installation and

removal of cabinets, repairing and replacing missing or damaged light fixtures, and picking up

and personally delivering countertops to job sites; assisting in maintaining an organized job site,

including the construction office/trailer; taking responsibility for the inventory and unloading of

all construction material purchased by Defendant for the projects; tracking and documenting the

daily manpower of subcontractors working on the constructions site; assisting in preparing and

maintaining the construction schedule; ordering materials and scheduling inspections as

necessary throughout the process; complying with the objections of the OSHA Safety and Loss

Control Program; promoting and ensuring job safety, encouraging safe work practices and

rectifying job site hazards immediately; maintaining positive relations with customers,

contractors, suppliers and other colleagues; adhering to Defendant’s emergency policies and

procedures; attending staff meetings, workshops, corporate seminars, and assigned trainings;

performing all other related duties as assigned; assisting the Superintendent in the quality control




                                                 3
Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 4 of 8 PageID #: 4




procedures; and assisting the Superintendent with all paperwork required for all material

deliveries and presenting it to the Superintendent for final review.

       16.     Gongwer’s job responsibilities did not entail arranging for repairs by additional

installers; performing back-charges for incomplete work or violations of contract; formulating

business policies or procedures; performing duties directly related to Defendant’s financing,

budgeting, accounting, auditing, research, employee benefits, taxes, insurance, advertising, or

computer technology; or exercising discretion and independent judgment with respect to matters

of significance.

       17.     Gongwer did not have specialized training for performing inspections and simply

compared what he saw at the job sites with the pre-established industry standards he was

previously directed to conform with.

       18.     Paul McCully, Project Manager in Redevelopment, reserved the authority to

approve AWA’s, contract Change Orders, had the final authority to approve actions on a job site,

had the authority to hire and fire employees and subcontractors, and had the ability to exercise

discretion and independent judgment with respect to matters of significance. Gongwer would

discuss the job sites with Mr. McCully between one to five times per week.

       19.     At all relevant times, Gongwer met or exceeded the Defendant’s legitimate

performance expectations.

       20.     On or about March 6, 2020, Gongwer informed Paul McCully, via phone call, of

his intent to join the Marines.

       21.     On or about April 13, 2020, Gongwer requested information on his exemption

status for overtime pay under the FLSA from Mark Thompson (Vice President of

Redevelopment & Renovations), Cindy Treaster (Director of Human Resources), and Paul




                                                 4
Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 5 of 8 PageID #: 5




McCully. Thereafter, Gongwer restated to Paul McCully and Dakota Ruddick his intent to enlist

in the Marines.

       22.     On April 15, 2020, Gongwer took a personal day of leave to meet with the

Marines recruiters at RSS Augusta.

       23.     On April 20, 2020, Defendant terminated Gongwer’s employment.

       24.     Defendant’s stated reason for terminating Gongwer’s employment is pretext for

retaliation under the FLSA and USERRA.

                                    V. CAUSES OF ACTION

                      COUNT I: FLSA – Failure to Pay Overtime Wages

       25.     Gongwer hereby incorporates by reference paragraphs one (1) through twenty-

four (24) as if the same were set forth at length herein.

       26.     Gongwer was a non-exempt employee of Defendant, who engaged in interstate

commerce.

       27.     Defendant intentionally and willfully failed to compensate Gongwer at least one

and one-half times his hourly rate of pay for time that he spent performing work-related duties in

excess of a workweek of forty hours.

       28.     Gongwer suffered damages as a result of Defendant’s unlawful actions and is

entitled to recover from Defendant all compensation which he earned, as well as liquidated

damages pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.

       29.     Defendant’s actions in denying Gongwer overtime compensation is intentional,

willful, and/or done with reckless disregard for his statutory rights.

                                 COUNT II: FLSA – Retaliation




                                                  5
Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 6 of 8 PageID #: 6




       30.     Gongwer hereby incorporates paragraphs one (1) through twenty-nine (29) of his

Complaint.

       31.     Gongwer engaged in protected activity under the FLSA when he requested

information on his exemption status for overtime pay under the FLSA.

       32.     Defendant terminated Gongwer’s employment because he engaged in activity

protected by the FLSA.

       33.     Defendant’s actions were intentional, willful, and in reckless disregard of

Gongwer’s rights as protected by the Fair Labor Standards Act.

       34.     Gongwer suffered damages as a result of Defendant’s unlawful actions.

                             COUNT III: USERRA – Retaliation

       35.     Gongwer hereby incorporates paragraphs one (1) through thirty-four (34) of his

Complaint.

       36.     Gongwer engaged in protected activity under USERRA when he informed the

Defendant of his intent to join the Marines and later met with the Marines recruiters.

       37.     Defendant terminated Gongwer’s employment because he engaged in protected

activity under USERRA.

       38.     Defendant’s actions were intentional, willful, and in reckless disregard for

Gongwer’s rights as protected by USERRA, as amended, 38 U.S.C. § 4301 et seq.

       39.     Gongwer suffered damages as a result of Defendant’s unlawful conduct.

                                  VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Daniel Gongwer, respectfully requests that this Court enter

judgment in his favor and award him the following relief:




                                                6
Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 7 of 8 PageID #: 7




       1.     Reinstate Gongwer to the position, salary and seniority level he would have

enjoyed but for Defendant’s unlawful actions; and/or payment to Gongwer of front pay in lieu

thereof;

       2.     All wages, benefits, compensation and other monetary loss suffered as a result of

Defendant’s unlawful actions;

       3.     Order injunctive relief sufficient to ensure that Defendant ceases and desists from

further unlawful employment practices in violation of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201 et seq. USERRA;

       4.     Payment to Plaintiff of all unpaid wages and overtime compensation;

       5.     Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

       6.     Liquidated damages;

       7.     Costs and attorney’s fees incurred as a result of bringing this action;

       8.     Pre- and post-judgement interest on all sums recoverable; and

       9.     All other legal and/or equitable relief this Court sees fit to grant.



                                              Respectfully submitted,

                                              BIESECKER DUTKANYCH & MACER, LLC

                                              By: /s/ Ryan Sullivan______________
                                              Ryan Sullivan (Atty. No. 34217-64)
                                              144 North Delaware Street
                                              Indianapolis, IN 46204
                                              Telephone: (317) 991-4765
                                              Facsimile: (812) 424-1005
                                              Email: rsullivan@bdlegal.com

                                              Attorney for Plaintiff, Daniel Gongwer




                                                 7
Case 1:21-cv-00146-JRS-DML Document 1 Filed 12/16/20 Page 8 of 8 PageID #: 8




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Daniel Gongwer, by counsel, requests a trial by jury on all issues deemed so

triable.

                                                 Respectfully submitted,

                                                 BIESECKER DUTKANYCH & MACER, LLC

                                                 By: /s/ Ryan Sullivan______________
                                                 Ryan Sullivan (Atty. No. 34217-64)
                                                 144 North Delaware Street
                                                 Indianapolis, IN 46204
                                                 Telephone: (317) 991-4765
                                                 Facsimile: (812) 424-1005
                                                 Email: rsullivan@bdlegal.com

                                                 Attorney for Plaintiff, Daniel Gongwer




                                                    8
